Case 1:18-cv-20818-DPG Document 702 Entered on FLSD Docket 05/28/2019 Page 1 of 17



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION




       PDVSA US LITIGATION TRUST,

                   Plaintiff,
                                                              No. 1:18-cv-20818 (DPG)
            v.

       LUKOIL PAN AMERICAS LLC, et al.,

                   Defendants.



                 DEFENDANTS’ VERIFIED MOTION FOR ATTORNEYS’ FEES
                      AND NON-TAXABLE EXPENSES AND COSTS1

           Defendants Trafigura Trading LLC, Colonial Oil Industries, Inc., Colonial Group, Inc.,

   Paul Rosado, Glencore Ltd., Glencore Energy UK Ltd., Gustavo Gabaldon, Sergio de la Vega,

   Vitol Inc., Vitol Energy (Bermuda) Ltd., Antonio Maarraoui, BAC Florida Bank, and Luis

   Alvarez (collectively “Defendants”), pursuant to Local Rule 7.3(a) respectfully move this Court

   to award reasonable attorneys’ fees and non-taxable expenses and costs to Defendants, against

   Plaintiff PDVSA US Litigation Trust (“Plaintiff”) pursuant to this Court’s Order dated March 19,

   2019 [ECF No. 685] (the “Order”). In support of this Motion, Defendants state as follows:




   1
      In accordance with Local Rule 7.3(a)(2)-(7), included with this Motion are declarations
   submitted on behalf of each defendant or group of defendants: i) identifying the amounts sought;
   ii) the terms of any applicable fee agreement; iii) the identity, experience and qualifications for
   each timekeeper for whom fees are sought; iv) the number of hours reasonably expended by each
   such timekeeper; v) a description of the tasks done during those hours; vi) the hourly rates
   claimed for each timekeeper; and vii) a description of all incurred and claimed fees and non-
   taxable expenses (accompanied with corresponding invoices or receipts). See Exhibits 1–6.
Case 1:18-cv-20818-DPG Document 702 Entered on FLSD Docket 05/28/2019 Page 2 of 17



   I.     MEMORANDUM OF LAW

          A.       Defendants Are Entitled to Recover Their Fees and Costs.

          On March 19, 2019, the Court entered the Order granting Defendants’ Motion, by Order

   to Show Cause, for Sanctions and Other Relief Against Plaintiff [ECF No. 430] (the “Motion for

   Sanctions”) and imposing sanctions, in the form of attorneys’ fees and costs, against Plaintiff.

   See ECF No. 685.       Specifically, the Court found Defendants are entitled to recover their

   “reasonable attorneys’ fees and costs incurred in connection with their preparation for the

   cancelled depositions of Dr. Cabeza and Mr. Pedroza and the litigation of the Motion for

   Sanctions in accordance with Local Rule 7.3.” Id. The Court further ordered Defendants to file

   their request for attorneys’ fees and costs within sixty days of the Order, on or before May 20,

   2019. On May 17, 2019, the Court extended the deadline for filing the request to May 28, 2019.

   See Paperless Order [ECF No. 700].

          B.       Amount of Fees and Costs Sought.

          Defendants seek a total of $359,313.65 in attorneys’ fees and non-taxable costs for the

   time and expense incurred preparing for the cancelled depositions of Dr. Cabeza and Mr.

   Pedroza, as well as for the time and expense litigating the Motion for Sanctions. Specifically,

   the following Defendants seek the following amounts:

               •   Glencore Ltd., Glencore Energy UK Ltd., Gustavo Gabaldon, Luis
                   Alvarez, and Sergio de la Vega: $233,001.60. See Declaration of
                   Attorneys’ Fees and Costs (executed by Jessica Carey).

               •   Trafigura Trading LLC: $59,656.50. See Declarations of Attorneys’ Fees
                   and Costs (executed by Adam Wolfson and Edward M. Mullins).

               •   Vitol Inc., Vitol Energy (Bermuda) Ltd., and Antonio Maarraoui:
                   $12,100.48. See Joint Declaration of Alexander L. Kaplan & Gerald E.
                   Greenberg.




                                                  2
Case 1:18-cv-20818-DPG Document 702 Entered on FLSD Docket 05/28/2019 Page 3 of 17



               •   Colonial Oil Industries, Inc., Colonial Group, Inc., and Paul Rosado:
                   $16,743.67. See Declaration of David M. Burkoff.

               •   BAC Florida Bank: $37,811.40. See Declaration of Nicolas Swerdloff.

          C.       Reasonableness of Attorneys’ Fees

          “[T]he starting point in any determination for an objective estimate of the value of a

   lawyer’s services is to multiply hours reasonably expended by a reasonable hourly rate.”

   Norman v. Hous. Auth. of Montgomery, 836 F. 2d 1292, 1299 (11th Cir. 1988) (citing Hensley v.

   Eckerhart, 461 U.S. 424, 433 (1983)). The resulting figure is known as the “lodestar.” In this

   Circuit, courts analyze twelve factors to determine the reasonableness of attorneys’ fees. See

   Johnson v. Ga. Highway Express, Inc., 488 F.2d 714, 717 (5th Cir. 1974) (establishing

   guidelines for courts to follow in determining fee requests).2 Each of the Johnson factors is

   addressed below.

                   1.    The Time and Labor Required

          In seeking an award of fees, attorneys have an obligation to exercise “billing judgment.”

   Hensley, 461 U.S. at 434. As demonstrated by the Declarations, Defendants’ counsel exercised

   billing judgment by efficiently staffing the case. While a large total number of attorneys worked

   on the matters subject to the show-cause order, the number of attorneys who worked on those

   mattes for each defendant was reasonable, and as explained below, this was a complex and novel

   case. Indeed, the number of attorneys and hours expended by Defendants was required by the

   efforts of Plaintiff itself, who aggressively litigated this case with eight counsel-of-record, and

   additional counsel that did not make appearances.


   2
     Decisions of the Fifth Circuit rendered prior to October 1, 1981, are binding precedent in the
   Eleventh Circuit pursuant to Bonner v. City of Prichard, 661 F.2d 1206, 1207 (11th Cir. 1981)
   (en banc).


                                                   3
Case 1:18-cv-20818-DPG Document 702 Entered on FLSD Docket 05/28/2019 Page 4 of 17



          Throughout the meet-and-confer process, Plaintiff has contended that no attorneys

   beyond Defendants’ local counsel needed to attend the show cause hearings, and therefore the

   recovery of any travel time would be unreasonable. However, the complexity of the matters to

   be discussed at the show cause hearings, as explained below, and non-local counsel’s critical

   involvement in—and first-hand knowledge of—the attorney preparation and logistical

   arrangements for the depositions at issue on the motion to show cause, both warranted travel by

   counsel based outside of Florida. Johnson v. Univ. Coll. of Univ. of Ala. in Birmingham, 706

   F.2d 1205, 1208 (11th Cir. 1983) (“Since [Defendants] had the right to retain more than one

   attorney, the exclusion of out-of-town counsel’s travel time is proper only if it was unreasonable

   not to hire qualified local counsel.”).

          Plaintiff has also questioned whether Defendants exercised billing judgment in sending

   multiple attorneys to attend the show cause hearings instead of merely one or two attorneys to

   appear on behalf of all defendants and present oral argument. That contention is baseless.

   Plaintiff made a choice to sue more than 40 defendants and subsequently conducted itself in

   discovery in a fashion warranting a show cause motion. When this Court held hearings on that

   motion, the complexity of the underlying discovery history and uniqueness of each Defendant’s

   contribution to the strategy for the cancelled depositions made participation of multiple counsel a

   necessity. Of course, each Defendant had a right to have its own counsel present at any hearing

   where its interests may be affected. See Saregama India Ltd. v. Taylor, No. 08-20373-CIV,

   2010 WL 11504375, at *8 (S.D. Fla. July 14, 2010) (“The defendants respond that the presence

   of multiple attorneys from multiple firms was necessary because the plaintiff sued multiple

   defendants and each is entitled to have their own counsel. . . . The undersigned recognizes that

   the presence of multiple defendants necessitated multiple attorneys and that the performance of



                                                   4
Case 1:18-cv-20818-DPG Document 702 Entered on FLSD Docket 05/28/2019 Page 5 of 17



   distinct work by the attorneys may not always be visible to the opposing party.”), report and

   recommendation adopted sub nom. Saregama India Ltd. v. Mosley, No. 08-20373-CIV, 2010

   WL 11505542 (S.D. Fla. Aug. 30, 2010). Nor is it unreasonable that some Defendants were

   represented by multiple lawyers at a given hearing. “There is nothing inherently unreasonable

   about a client having multiple attorneys, and they may all be compensated if they are not

   unreasonably doing the same work and are being compensated for the distinct contribution of

   each lawyer.” See Norman, 836 F.2d at 1302. Thus, it is not unreasonable for a senior lawyer

   delivering oral argument to be accompanied by a junior colleague who may help him prepare for

   his argument, take notes during the hearing, and subsequently provide a summary for the client,

   as was the case for Paul, Weiss at the July 6, 2018 hearing. Indeed, such division of labor is

   customary. See Univ. Coll. of Univ. of Ala., 706 F.2d at 1208 (“The use in involved litigation of

   a team of attorneys who divide up the work is common today for both plaintiff and defense

   work.”).

          Additionally, Plaintiff’s meet-and-confer position that only lawyers who were scheduled

   to take the cancelled depositions should have participated in briefing the Motion by Order to

   Show Cause also ignores the history and context of these proceedings. Indeed, Defendants’

   Motion, by Order to Show Cause, for Sanctions and Other Relief Against Plaintiff [ECF No.

   430] initially implicated complex evidentiary issues and sought broader relief than monetary

   recovery for the cancelled depositions, with the potential to affect all Defendants. And while

   Defendants do not purport to seek recovery on sanctions grounds on which they did not prevail,

   the allocation of attorney labor on the Motion across law firms not only made sense—it was

   efficient and a good example of “billing judgment.” Indeed, for the non-deposing parties to take

   on a meaningful share of drafting responsibilities, given the other expenditures of time and



                                                  5
Case 1:18-cv-20818-DPG Document 702 Entered on FLSD Docket 05/28/2019 Page 6 of 17



   money that the deposing parties had already incurred, was an efficient and equitable allocation of

   resources. Under Plaintiff’s reasoning, only law firms that act as first chairs in depositions should

   draft sanctions briefs pertaining to those depositions—a proposition that is unsupported by actual

   practice or logic.

           Furthermore, contrary to Plaintiff’s objection, the discovery undertaken related to

   Plaintiff’s standing was not “limited” in a way that renders Defendants’ billed hours

   unreasonable. As the Report and Recommendation and the subsequent Order granting the

   motion to dismiss show, both the facts developed through that discovery and those facts that

   Defendants were unable to assess when the deponents became unavailable to Defendants, played

   a crucial role in the outcome of the standing challenge. The scope of document discovery

   confirms the extent of the labor required: Plaintiff was ordered to produce “all” documents

   related to standing, including over 20 versions of the Trust Agreement and documents requiring

   translations, which Defendants incorporated into their deposition strategies. Furthermore, the

   depositions that did take place—those of David Boies and the Algamex Rule 30(b)(6)

   witnesses—explored different issues from those that Defendants would have pursued in the

   depositions of the Venezuelan witnesses.        While the former focused on the champertous

   implications of the litigation’s origin, the impact of the sanctions regime applicable to Venezuela

   on the origins of the Trust, and the circumstances surrounding the appointment of the U.S.

   Trustees, the latter would have been largely devoted to questions of the signatories’ authority to

   enter into the Trust Agreement, the witnesses’ understanding of the relevant Venezuelan laws,

   and the appointment and intended role of the PDVSA-appointed Trustee. Of course, since the

   depositions of the Venezuelan witnesses did not take place, Plaintiff can only speculate about




                                                    6
Case 1:18-cv-20818-DPG Document 702 Entered on FLSD Docket 05/28/2019 Page 7 of 17



   Defendants’ deposition strategy and claim there would have been overlap with other fact

   discovery.

                  2.      The Novelty and Difficulty of the Case

          This case was uniquely challenging for a number of reasons. First, Plaintiff filed a 59-

   page, nineteen-count complaint naming 43 defendants and alleging that “PDVSA has suffered

   billions of dollars in losses” as a result of Defendants’ purported acts. See Am. Compl. [ECF

   No. 12] ¶¶ 10–52, 136–321. Second, Plaintiffs’ bought a wide array of claims against the

   Defendants, including but not limited to, bid-rigging, price-fixing and anti-competition claims

   under the Sherman Act and Robinson-Patman Act (Counts I-IV), a claim under the Florida

   Deceptive and Unfair Trade Practices Act (Count V), racketeering claims under the Racketeer

   Influenced and Corrupt Practices Act and the Florida state-law equivalent (Counts VI-VIII),

   claims for fraud and conspiracy to commit fraud (Counts IX, X & XII), computer fraud claims

   under the Computer Fraud and Abuse Act and the Stored Communications Act (Counts XVI &

   XVII), a wiretapping claim under the Wire and Electronic Communications Interception and

   Interception of Oral Communications Act (Count XVIII), and a claim for the alleged theft of

   trade secrets under the Uniform Trade Secrets Act (Count XIX). Id. Third, Plaintiffs sought

   “many billions of dollars” in alleged damages for alleged “misdeeds” that took place from 2004

   through the present. Id. at ¶¶ 7, 223.

          Beyond this, contesting Plaintiffs’ standing was also uniquely challenging for a number

   of reasons. Specifically, Plaintiffs were forced to investigate the circumstances surrounding the

   creation and establishment of the mysterious PDVSA US Litigation Trust.            Additionally,

   challenging Plaintiffs’ standing raised unique questions under U.S. and Venezuelan law,

   including issues regarding the constitutional, public and administrative laws of Venezuela, and



                                                  7
Case 1:18-cv-20818-DPG Document 702 Entered on FLSD Docket 05/28/2019 Page 8 of 17



   issues concerning the Act of State Doctrine (first raised by Plaintiff) and the Political Question

   Doctrine, and New York’s laws on champerty and maintenance and the establishment and

   formation of trusts.

                  3.        Skill Requisite to Perform the Legal Service Properly

          This factor is addressed to the Court’s assessment of the attorneys based upon its

   observation of “the attorney’s work product, . . . his preparation, and general ability before the

   court.” Johnson, 488 F.2d at 718. In making this assessment, the Court is to apply its expertise

   gained from its own career, both as a lawyer and as a judge. Id. This criterion asks, initially,

   whether Defendants’ lawyers were competent and experienced to perform the job assigned and,

   thereby, whether they are deserving of the prevailing rates for lawyers engaged in litigation.

   This case required highly skilled attorneys, particularly because of the size and scope of the

   dispute, the number and complexity of the legal issues (including foreign law issues and foreign

   language components), and the expedited and sensitive nature of the case.              Defendants

   respectfully submit that the written and oral presentations to the Court were of a high quality and

   served to aid the Court in its consideration of the issues presented. Further, counsel invested a

   reasonable amount of time in preparing for the depositions of Reinaldo Munoz and Hilda Cabeza

   given the issues presented in the case.

                  4.        The Preclusion of Other Employment Due to Acceptance of the Case

          While this case did not preclude counsel from other employment, given the complexity of

   the issues and the amount of work that was required in a short period of time, this case certainly

   consumed much of the time of the lawyers involved and required the expenditure of significant

   efforts and resources.




                                                   8
Case 1:18-cv-20818-DPG Document 702 Entered on FLSD Docket 05/28/2019 Page 9 of 17



                   5.      The Customary Fee

          The Eleventh Circuit has provided guidance on how to determine whether a requested

   rate is reasonable: “A reasonable hourly rate is the prevailing market rate in the relevant legal

   community for similar services by lawyers of reasonably comparable skills, experience and

   reputation.” Norman, 836 F.2d at 1299.

          Plaintiff objects that Defendants’ billing rates are unreasonable.             They were not.

   Although the general rule is that “[t]he rate of attorney’s fees is that of the place where the case

   is filed,” Cullens v. Ga. Dep’t of Transp., 29 F.3d 1489, 1494 (11th Cir. 1994), there is an

   exception where the party can show that there are no lawyers in that locality with the expertise to

   handle the case. See ACLU of Ga. v. Barnes, 168 F.3d 423, 437 (11th Cir. 1999). Here, Plaintiff

   purported to form a Trust organized under and governed by New York law with the express

   purpose of bringing this action in Florida. It should come as no surprise, then, that Defendants

   required the assistance of out-of-town specialists—lawyers from large markets who had

   experience in similarly complex multi-jurisdictional matters and, in particular, lawyers equipped

   to analyze the validity, under New York law, of the Trust Agreement on which Plaintiff’s entire

   case rested. “[I]f the client needs to go to a different city to find that specialist,” as Defendants

   did here, “he will expect to pay the rate prevailing in that city. In such a case, there is no basis for

   concluding that the specialist’s ordinary rate is unreasonably high.” Maceira v. Pagan, 698 F.2d

   38, 40 (1st Cir. 1983), cited by Cullens, 29 F.3d at 1494. As further explained below, that

   expertise yielded results. See Report and Recommendation on Motion to Dismiss [ECF No. 638]

   at 21, 25, 26, 36 (recommending dismissal of the case on various New York law grounds,

   including champerty); Am. Order on Motion to Dismiss [ECF No. 684] at 8, 11 (adopting Report




                                                      9
Case 1:18-cv-20818-DPG Document 702 Entered on FLSD Docket 05/28/2019 Page 10 of 17



   and Recommendation and dismissing the case on various grounds, including champerty under

   New York law).

          Indeed, Defendants’ hourly rates are reasonable on their face because they were charged

   to and paid by their sophisticated clients for this litigation, which suggests the hourly rates were

   reasonable to defend a complaint seeking billions of dollars in damages. Further, Defendants

   submit that, upon information and belief, their rates are similar (and in some instances lower)

   than those charged by Plaintiff’s counsel, which itself is relevant to the analysis. See, e.g., Blum

   v. Stenson, 465 U.S. 886, 896 n.11 (1984) (rate typically charged in private non-contingent

   representation “[a]ffords relevant comparison”); Royal Bahamian Ass’n, Inc. v. QBE Ins. Corp.,

   No. 10-21511-CIV, 2011 WL 13220459, at *13 (S.D. Fla. May 18, 2011) (“Defendant often paid

   its own counsel and support staff of similar experience levels at comparable or higher rates than

   those Plaintiff requests. . . . It is difficult for Defendant to hire one of the more-expensive firms

   in South Florida and then claim that the generally lower rates requested by Plaintiff are too

   high.”), report and recommendation adopted, No. 10-21511-CIV, 2011 WL 13220497 (S.D. Fla.

   June 20, 2011).

          During the meet-and-confer process, Defendants requested, but have not yet received,

   Plaintiff’s submission of “an affidavit giving its firm’s hourly rates for the matter and includ[ing]

   any contingency, partial contingency, or other arrangements that could change the effective

   hourly rate” in connection with its objection to Defendants’ hourly rates, as required by Local

   Rule 7.3(a). Based on publicly available information collected by the Defendants since the meet-

   and-confers, Plaintiff’s counsel’s rates are in line with those of Defendants’ counsel.          For

   example, in litigation in New York, attorneys who have appeared on behalf of Plaintiff in this

   matter have disclosed rates ranging from $950 to $990 per hour. See Ex. A to the Declaration of



                                                    10
Case 1:18-cv-20818-DPG Document 702 Entered on FLSD Docket 05/28/2019 Page 11 of 17



   Adam R. Shaw, In re Echevarria, No. 17 Civ. 8026 (S.D.N.Y. Feb. 15, 2018), ECF No. 16-1

   (disclosing rates for Adam R. Shaw and George Carpinello). And David Boies—one of the

   country’s leading trial lawyers whose hourly rate reportedly exceeds $1,850 per hour3—has been

   personally involved in this litigation, further confirming that this case does not present run-of-

   the-mill issues underserving of his expertise or the engagement of non-local counsel. In short,

   Plaintiff filed a complaint seeking billions of dollars in damages and David Boies himself often

   flew to Florida to litigate these issues related to standing, yet Plaintiff now objects that

   Defendants felt compelled to hire lawyers of equal caliber (and equally expensive) in response.

                  6.      Awards in Similar Cases

          Given the complexity and uniqueness of this case, Defendants are not aware of any fee

   awards arising under similar circumstances in similar cases in this District involving multiple

   parties and counsel from multiple jurisdictions as well as central, dispositive issues of foreign

   law.

          Plaintiff has pointed Defendants to cases—most of them brought under fee-shifting

   statutes in which the expectation ab initio is that the prevailing party may recover attorneys’

   fees—that it argued were comparable and which awarded lower fees. However, this case is

   dissimilar not only for its complexity and the intensity of labor required, but also for Plaintiff’s

   conduct throughout the course of standing discovery. Here, Plaintiff repeatedly failed to comply

   with this Court’s discovery orders knowing that it exposed itself to sanctions and while fully

   aware of the identity and provenance of its opposing counsel. While courts in the Southern

   District of Florida may, as a matter of policy, discourage litigants suing under fee-shifting


   3
       James B. Stewart, David Boies Pleads Not Guilty, N.Y. Times (Sep. 21, 2018),
       https://www.nytimes.com/2018/09/21/business/david-boies-pleads-not-guilty.html.


                                                   11
Case 1:18-cv-20818-DPG Document 702 Entered on FLSD Docket 05/28/2019 Page 12 of 17



   statutes from strategically retaining expensive, out-of-town counsel, those incentive concerns are

   not present here. To the contrary, by awarding Defendants the attorneys’ fees actually incurred,

   this Court could ensure that Plaintiff’s extraordinary behavior in discovery remains so. And,

   indeed, courts routinely reimburse parties for travel costs caused by opposing parties’ own

   actions. See, e.g., Topp, Inc. v. Uniden Am. Corp., No. 05-21698-CIV-MORE, 2007 U.S. Dist.

   LEXIS 53750 (S.D. Fla. July 25, 2007) (reimbursing travel time in connection with last minute

   deposition cancellation). Nothing compels a different result for compensable attorney time.

   Brown Jordan Int’l, Inc. v. Carmicle, No. 14-60629-CV, 2017 WL 5633312, at *5 (S.D. Fla.

   Aug. 7, 2017) (“Since Defendant’s own conduct was a substantial contributing factor to the time

   Plaintiffs' counsel spent on this case, his opposition now to the fee award sought is

   unpersuasive.”), report and recommendation adopted, No. 0:14-CV-60629, 2017 WL 5632811

   (S.D. Fla. Aug. 22, 2017).

                  7.     Experience, Reputation and Ability of the Attorneys

          The Court, having reviewed the written work product, observed counsel at the hearings,

   having the full background provided in the exhibits hereto, and being familiar with the local and

   national firms involved, is in a position to make its own assessment of Defendants’ counsel.

   Information on the experience and background of the attorneys for whose fees Defendants seek

   reimbursement in this matter are provided in the accompanying declarations.

                  8.     Whether the Fee Is Fixed or Contingent

          Defendants’ counsel did not act on fixed or contingent fee arrangements and instead

   billed their clients hourly rates within the range of hourly rates charged locally for non-

   contingent work on cases of this nature.

                  9.     Time Limitations Imposed by the Client or the Circumstances



                                                  12
Case 1:18-cv-20818-DPG Document 702 Entered on FLSD Docket 05/28/2019 Page 13 of 17



          As noted above, Defendants had to conduct fact and expert discovery and brief the issue

   on Plaintiffs’ standing on an abbreviated schedule. This added additional pressure to the normal

   demands of litigation and required a significant expenditure of time and resources. Indeed,

   Defendants conducted (or attempted to conduct) the necessary discovery and briefed the standing

   issue in a span of approximately four months. See, e.g., Scheduling Order [ECF No. 253];

   Second Suppl. & Am. Scheduling Order [ECF No. 498].

                  10.     The Results Obtained

          As set forth above, Defendants’ counsel obtained excellent results and, beyond obtaining

   the Order that is the subject of the instant Motion, also obtained an order dismissing the case for

   lack of standing. See Am. Order on Motion to Dismiss [ECF No. 684]. Where “the result was

   excellent, then the court should compensate for all hours reasonably expended.” Norman, 836 F.

   at 1302.

                  11.     Undesirability of the Case

          While this case was not an “undesirable” case, it certainly required the expenditure of

   significant time and resources.

                  12.     The Nature and Length of the Professional Relationship with the
                          Client

          Given the number of parties involved, this factor differs for each of the Defendants and

   their respective counsel. Notwithstanding, given the seriousness and severity of the allegations

   raised by Plaintiff, as well as the amount at issue, in addition to having to retain counsel with the

   resources to work on large and complex disputes, Defendants were forced to retain counsel that

   they could trust and rely upon.

          D.      Certification of Good Faith Effort to Resolve Issues by Agreement.




                                                    13
Case 1:18-cv-20818-DPG Document 702 Entered on FLSD Docket 05/28/2019 Page 14 of 17



           Defendants certify that, pursuant to Local Rule 7.3(b), Defendants made a good faith

   effort to resolve issues concerning the amount of fees and costs by agreement with counsel for

   Plaintiff.

           The Parties met and conferred on several dates to discuss Plaintiff’s objections to

   Defendants’ requests for attorneys’ fees and costs, which Plaintiff will file on June 11, 2019.

   Upon discussion with Plaintiff, Glencore Ltd., Glencore Energy UK Ltd., Gustavo Gabaldon,

   Luis Alvarez, and Sergio de la Vega (“Glencore Defendants”) withdrew certain entries that are

   no longer reflected in Exhibit A to the Declaration of Jessica Carey (Exhibit 1). The Glencore

   Defendants and Plaintiff have agreed to a 5% reduction of the time billed for 12, 61, 73, 75, 79,

   82, 85, 92, 93, 100, 108, 114, 116, 117, 118, 122, 129, 137, 145, and 146; and a 33%, 50%, and

   22% reduction, to entries 13, 30, and 55 respectively.

           However, Trafigura Trading LLC, Vitol Inc., Vitol Energy (Bermuda) Ltd., Antonio

   Maarraoui, Colonial Oil Industries, Inc., Colonial Group, Inc., Paul Rosado, and BAC Florida

   were unable to resolve Plaintiff’s objections to their entries.

   II.     CONCLUSION

           For all the foregoing reasons, Defendants respectfully move the Court to enter an order

   awarding Defendants their attorneys’ fees and costs in the amounts requested herein.

                                           Dated: May 28, 2019




                                                     14
Case 1:18-cv-20818-DPG Document 702 Entered on FLSD Docket 05/28/2019 Page 15 of 17



                                         Respectfully submitted,

    By: /s/ Edward M. Mullins                      By: /s/ Bruce Birenboim
    Edward Mullins, Esq.                           Stephen F. Rosenthal, Esq.
    Florida Bar No. 863920                         Florida Bar No. 0131458
    Email: emullins@reedsmith.com                  Email: srosenthal@podhurst.com
    REED SMITH LLP                                 Robert C. Josefsberg, Esq.
    1001 Brickell Bay Drive, Suite 900             Florida Bar No. 040856
    Miami, FL 33131                                Email: rjosefsberg@podhurst.com
    Telephone: (786) 747-0200                      PODHURST ORSECK, P.A.
    Facsimile: (786) 747-0299                      One S.E. 3rd Ave., Suite 2300
                                                   Miami, FL 33131
    William A. Burck, Esq.                         Main Tel: (305) 358-2800
    Admitted Pro Hac Vice                          Facsimile: (305) 358-2382
    Email: williamburck@quinnemanuel.com
    Ethan Glass, Esq.                              Bruce Birenboim, Esq.
    Admitted Pro Hac Vice                          Admitted Pro Hac Vice
    Email: ethanglass@quinnemanuel.com             Email: bbirenboim@paulweiss.com
    Adam Wolfson, Esq.                             Brad S. Karp, Esq.
    Admitted Pro Hac Vice                          Admitted Pro Hac Vice
    Email: adamwolfson@quinnemanuel.com]           Email: bkarp@paulweiss.com
    Stephen Hauss, Esq.                            Jessica S. Carey, Esq.
    Admitted Pro Hac Vice                          Admitted Pro Hac Vice
    QUINN EMANUEL URQUHART &                       Email: jcarey@paulweiss.com
    SULLIVAN, LLP                                  PAUL, WEISS, RIFKIND, WHARTON &
    1300 I Street NW, Suite 900                    GARRISON, LLP
    Washington, DC 20005                           1285 Avenue of the Americas
    Telephone: (202) 538-8000                      New York, NY 10019-6064
    Facsimile: (202) 538-8100                      Telephone: (212) 373-3000
                                                   Facsimile: (212) 757-3990
    Attorneys for Defendants TRAFIGURA
    TRADING, LLC and JOSE LAROCCA                  Adam B. Schwartz, Esq.
                                                   Admitted Pro Hac Vice
                                                   Email: aschwartz@paulweiss.com
                                                   PAUL, WEISS, RIFKIND, WHARTON &
                                                   GARRISON, LLP
                                                   2001 K Street, NW
                                                   Washington, DC 20006
                                                   Telephone: (202) 223-7300
                                                   Facsimile: (202) 223-7420

                                                   Attorneys for Defendants GLENCORE LTD.,
                                                   GLENCORE ENERGY UK LTD., GUSTAVO
                                                   GABALDON, LUIS ALVAREZ and SERGIO DE
                                                   LA VEGA



                                                   15
Case 1:18-cv-20818-DPG Document 702 Entered on FLSD Docket 05/28/2019 Page 16 of 17




    By: /s/ David M. Burkoff                 By: /s/ Gerald E. Greenberg
    Benjamine Reid, Esq.                     Gerald E. Greenberg, Esq.
    Florida Bar Number 183522                Florida Bar No. 440094
    Email: breid@carltonfields.com           Email: ggreenberg@gsgpa.com
    Clifton R. Gruhn, Esq.                   Adam M. Schachter, Esq.
    Florida Bar Number 72542                 Florida Bar No. 647101
    Email: cgruhn@carltonfields.com          Email: aschachter@gsgpa.com
    CARLTON FIELDS JORDEN BURT,              GELBER SCHACHTER &GREENBERG,
    P.A.                                     P.A.
    Miami Tower                              1221 Brickell Avenue, Suite 2010
    100 S.E. Second St., Ste. 4200           Miami, Florida 33131
    Miami, Florida 33131-2113                Telephone: (305) 728-0950
    Telephone: (305) 539-7228                Facsimile: (305) 728-0951
    Fax: (305) 530-0055                      E-service: efilings@gsgpa.com

    David M. Burkoff, Esq.                   Neal S. Manne
    Admitted Pro Hac Vice                    Admitted Pro Hac Vice
    Email: dburkoff@huntermaclean.com        nmanne@susmangodfrey.com
    Allan C. Galis, Esq.                     Alexander L. Kaplan
    Admitted Pro Hac Vice                    Admitted Pro Hac Vice
    Email: agalis@huntermaclean.com          akaplan@susmangodfrey.com
    HUNTER, MACLEAN, EXLEY &                 Weston O’Black
    DUNN, P.C.                               Admitted Pro Hac Vice
    200 E. Saint Julian St., P.O. Box 9848   woblack@susmangodfrey.com
    Savannah, GA 31412-0048                  Michael C. Kelso
    Tel: (912) 236-0261                      Admitted Pro Hac Vice
    Fax: (912) 236-4936                      mkelso@susmangodfrey.com
                                             SUSMAN GODFREY L.L.P.
    Attorneys for Defendants COLONIAL        1000 Louisiana Street, Suite 5100
    GROUP, INC., COLONIAL OIL                Houston, Texas 77002
    INDUSTRIES, INC. and PAUL ROSADO         Telephone: (713) 651-9366
                                             Facsimile: (713) 654-6666
    By: /s/ Alice K. Sum
    Alice K. Sum, Esq.                       Attorneys for Defendants VITOL INC., VITOL
    Florida Bar No. 354510                   ENERGY (BERMUDA) LTD., and ANTONIO
    Email: asum@fowler-white.com             MAARRAOUI
    FOWLER WHITE BURNETT, P.A.
    Brickell Arch
    B1395 Brickell Avenue, 14th Floor
    Miami, Florida 33131
    Telephone: (305) 789-9200
    Facsimile: (305) 789-9201

    Attorneys for Defendant BAC FLORIDA
    BANK


                                             16
Case 1:18-cv-20818-DPG Document 702 Entered on FLSD Docket 05/28/2019 Page 17 of 17




                                        17
